Citation Nr: 1147414	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran retired in August 1982 with over 20 years of active service.  The Veteran died in March 2009; he was in receipt of VA compensation benefits at the time of his death.  The appellant asserts that she is the Veteran's surviving spouse for VA benefits purposes. 

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.  At the hearing the appellant submitted additional evidence along with a waiver of RO review of this evidence.


FINDINGS OF FACT

1.  The Veteran and the appellant formally married each other in August 2008. 

2. The Veteran died in March 2009. 

3.  The Veteran and the appellant were residing with one another at the time of his death and the evidence indicates that the Veteran and the appellant held themselves out publicly to be in a common law marriage prior to March 2008. 


CONCLUSION OF LAW

The appellant is the Veteran's surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50-3.54, 3.102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist a claimant seeking VA benefits.  In light of the Board favorable decision, finding that the appellant is the Veteran's surviving spouse for VA benefits purposes, no further discussion of VA's duty to notify or assist is necessary.
 
Analysis

In this case the RO found that the appellant had been married to the appellant for less than a year prior to the Veteran's death and therefore did not consider the appellant to be the Veteran's surviving spouse for VA purposes.  The RO noted that a September 2008 VA Form 21-686C indicates that the appellant's marriage to her third husband was terminated on July 31, 2008; noted that the appellant and the Veteran were formally married on August 12, 2008; and noted that the Veteran died in March 2009.   

During her June 2011 hearing, the appellant reported at that her third marriage actually terminated in June 1997 when her third husband died.  She did not find out about her third husband's death until recently and she went through divorce proceeding under the mistaken assumption that he was still alive.  The appellant testified that she and her third husband separated in early 1997 and that she moved in with the Veteran later in 1997.  The appellant states that she and the Veteran lived together ever since 1997 and that they were in a common law marriage for many years prior to the Veteran's death.  

Common-law marriage is recognized in the state of Oklahoma.  To establish a common-law marriage, the parties must: 

(1) have an actual and mutual agreement between the spouses to be husband and wife; (2) have a permanent relationship; (3) have an exclusive relationship, proved by cohabitation as man and wife; and (4) hold themselves out publicly as husband and wife. 

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53.  

In this case the Board finds that the evidence supports the appellant's claim that she had had a valid common law marriage to the Veteran for more than a year prior to his death in March 2009.  The evidence clearly shows that the appellant was divorced from her first two husbands and that her third husband died in 1997.  The evidence also shows that the Veteran and the appellant had resided with each other since October 2000 and that they held themselves out as married for many years prior to the Veteran's death.  This is shown by copies of leases in which both the appellant and the Veteran signed in October 2000 and October 2001.  This is also supported by three VA Forms 21-4171 dated in May 2009, in which acquaintances verified that they had heard the Veteran and the appellant refer to each other as husband and wife.  One person indicated that she had heard the Veteran and appellant referring to themselves as husband and wife since 2000.  Another reported that he had heard the Veteran and appellant referring to themselves as husband and wife since 2006.  Also supporting the appellant's claim that she had been in a common law marriage with the Veteran for more than a year prior to his death is a June 2007 automobile insurance document showing that the Veteran and appellant were insured to drive the same car.

Given the above, and resolving doubt in the appellant's favor, the Board finds that the appellant and Veteran were in a common law marriage since at least 2006, and that they lived together continuously until the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that the appellant and the Veteran were married for more than a year prior to the Veteran's death and that the appellant is the Veteran's surviving spouse for VA benefit purposes.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 
 



ORDER

Recognition of the appellant as the surviving spouse of the Veteran for VA benefit purposes is granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


